Exhibit 10.38

Execution Version

 

 

 

SECOND AMENDMENT AND ACCESSION AGREEMENT

dated as of June 6, 2008

among

EQUINIX SINGAPORE PTE. LTD.,

EQUINIX JAPAN K.K.,

EQUINIX AUSTRALIA PTY LIMITED ABN 25 092 807 264,

EQUINIX HONG KONG LIMITED,

as Borrowers

ABN AMRO Bank N.V., Singapore Branch,

ABN AMRO Bank N.V., Japan Branch,

ABN AMRO Australia Pty Limited ABN 78 000 862 797,

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., Hong Kong Branch,

as Lenders

and

ABN AMRO BANK N.V.,

as Facility Agent, Arranger and Collateral Agent

 

 

 



--------------------------------------------------------------------------------

SECOND AMENDMENT AND ACCESSION AGREEMENT

This SECOND AMENDMENT AND ACCESSION AGREEMENT (this “Amendment”) dated as of
June 6, 2008, among:

 

(1) EQUINIX SINGAPORE PTE. LTD., a Singaporean corporation (“Equinix
Singapore”);

 

(2) EQUINIX JAPAN K.K., a Japanese corporation (“Equinix Japan”);

 

(3) EQUINIX AUSTRALIA PTY. LIMITED ABN 25 092 807 264, an Australian corporation
(“Equinix Australia”);

 

(4) EQUINIX HONG KONG LIMITED, a Hong Kong company (“Equinix HK”) (Equinix
Singapore, Equinix Japan, Equinix Australia, Equinix HK and such Additional
Borrowers (as defined in the Amended Facility Agreement referred to below), each
individually, a “Borrower” and collectively, “Borrowers”);

 

(5) ABN AMRO Bank N.V., Singapore Branch (the “Singapore Dollar Lender”);

 

(6) ABN AMRO Bank N.V., Japan Branch (the “Yen Lender”);

 

(7) ABN AMRO Australia Pty Limited (the “Australian Dollar Lender”);

 

(8) COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., HONG KONG BRANCH (the
“HK Dollar Lender”) (the Singapore Dollar Lender, the Yen Lender, the Australian
Dollar Lender and the HK Dollar Lender each individually, a “Lender” and
collectively, the “Lenders”); and

 

(9) ABN AMRO BANK N.V., as facility agent (in such capacity, “Facility Agent”),
as arranger (in such capacity, “Arranger”) and as collateral agent (in such
capacity, “Collateral Agent”) for the Secured Parties (as defined in the Amended
Facility Agreement).

WITNESSETH:

 

(A) WHEREAS, Equinix Singapore, Equinix Japan, the Singapore Dollar Lender, the
Yen Lender, the Facility Agent, Arranger and Collateral Agent entered into a
Facility Agreement dated August 31, 2007 (the “Facility Agreement”) pursuant to
which the Singapore Dollar Lender and the Yen Lender agreed to extend credit to
Equinix Singapore and Equinix Japan to fund the construction of their respective
Internet Data Centers (as defined in the Facility Agreement).

 

-2-



--------------------------------------------------------------------------------

(B) WHEREAS, Equinix Singapore, Equinix Japan, Equinix Australia, the Singapore
Dollar Lender, the Yen Lender, the Australian Dollar Lender, the Facility Agent,
Arranger and Collateral Agent entered into an Amendment and Accession Agreement
dated January 31, 2008 (the “First Amendment”) pursuant to which, among other
matters, Equinix Australia became an Additional Borrower under the Facility
Agreement and acceded to all the obligations and liabilities of a Borrower under
the Facility Agreement (as amended by the First Amendment, the “Amended Facility
Agreement”).

 

(C) WHEREAS, pursuant to Section 2.03 of the Amended Facility Agreement, Equinix
HK wishes to become an Additional Borrower and a Borrower under the Amended
Facility Agreement, and accede to all the obligations and liabilities of a
Borrower under the Amended Facility Agreement as provided herein.

 

(D) WHEREAS, Equinix HK has requested the HK Dollar Lender to make Additional
Loans (as defined in the Amended Facility Agreement and effectively amended by
this Amendment) to Equinix HK in an aggregate amount of up to the HK Dollar
Equivalent (as defined below) of US$20,000,000 to fund the construction of its
Internet Data Center.

 

(E) The HK Dollar Lender is willing to become an additional Lender and make such
Additional Loans to Equinix HK under the terms of the Amended Facility Agreement
and this Amendment, and accede to all the obligations and liabilities under the
Amended Facility Agreement as provided herein.

 

(F) WHEREAS, it is the intention of the parties hereunder that (1) the Borrowers
shall be jointly and severally liable for the Secured Obligations (as defined in
the Amended Facility Agreement) and (2) the security arrangements established to
secure performance by the Borrowers of their obligations under the Amended
Facility Agreement and this Amendment shall benefit all the Lenders, including
the HK Dollar Lender.

 

(G) WHEREAS, the parties hereto have agreed to further amend the Amended
Facility Agreement in the manner set out below with effect from and on the date
hereof.

 

-3-



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. Unless expressly defined in this Amendment, or the
context otherwise requires, terms defined in the Amended Facility Agreement
shall have the same meanings in this Amendment.

SECTION 1.02 Rules of Construction. The principles of construction and rules of
interpretation set forth in Section 1.02 of the Amended Facility Agreement shall
apply in this Amendment.

ARTICLE II

ACCESSION

SECTION 2.01 Accession. Each of the HK Dollar Lender and Equinix HK agrees with
each other person who is or who becomes a party to the Amended Facility
Agreement that, with effect on and from the date hereof, each of the HK Dollar
Lender and Equinix HK will be bound by the Amended Facility Agreement as a party
to the Amended Facility Agreement as of the date hereof in the capacity of
“Lender”, with respect to the HK Dollar Lender, and “Borrower”, with respect to
Equinix HK.

ARTICLE III

AMENDMENTS TO THE AMENDED FACILITY AGREEMENT

SECTION 3.01 New Definitions. The following new definitions are added to
Section 1.01 (Defined Terms) of the Amended Facility Agreement in their proper
alphabetical order:

“Agency Fee” shall have the meaning assigned to such term in Section 2.06(c).

“Equinix HK” shall mean Equinix Hong Kong Limited, a company with limited
liability incorporated under the laws of Hong Kong with its registered address
at Suite 6208, 62/F Central Plaza, 18 Harbour Road, Wanchai, Hong Kong.

“Facility Set-up Fees” shall have the meaning assigned to such term in
Section 2.06(b).

“HIBOR” shall mean, with respect to any HK Dollar Borrowing for any Interest
Period, the rate per annum for deposits in HK Dollars for a period equal to or
that most closely approximates the duration of such Interest Period which
appears on Reuters page “HIBOR=R”(or such other page(s) as may replace that page
as determined by the Facility Agent) as of 11:00 a.m., Hong Kong time on the
relevant Interest Rate Setting Date; provided that if such rate does not appear
on that page, “HIBOR” shall mean the rate expressed as a percentage to be the
arithmetic mean (rounded upwards, if necessary, to the nearest four decimal
places) as supplied to the Facility Agent at its request quoted by at least two
Reference Banks that are leading banks as the rate at which it is offered
deposits in HK Dollars and for the required period in the Hong Kong interbank
market at or about 11:00 a.m., Hong Kong time.

 

-4-



--------------------------------------------------------------------------------

“HK Deed of Charge” shall mean that certain Deed of Charge executed by the HK
Dollar Borrower and the Collateral Agent dated as of June 6, 2008.

“HK Dollar Borrower” shall mean, in its capacity as the borrower of HK Dollar
Loans, Equinix HK.

“HK Dollar Borrowing” shall mean a borrowing comprised of HK Dollar Loans made
by the HK Dollar Lenders pursuant to a Borrowing Request.

“HK Dollar Equivalent” shall mean at any time (a) as to any amount denominated
in HK Dollars, the amount thereof at such time, and (b) as to any amount
denominated in any other currency, the equivalent amount in HK Dollars
calculated by the Facility Agent at such time using the Exchange Rate in effect
on the Business Day of determination.

“HK Dollar Lender” shall mean each financial institution listed on Schedule
1.01(e) (as amended from time to time), as well as any financial institution
that has become a “HK Dollar Lender” hereto pursuant to Section 2.03 or by the
execution of an Assignment and Assumption in accordance with this Agreement,
other than, in each case, any such financial institution that has ceased to be a
party hereto pursuant to an Assignment and Assumption. For purposes of this
Agreement, “Lender” includes each HK Dollar Lender unless the context otherwise
requires.

“HK Dollar Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make HK Dollar Loans hereunder during the
Availability Period in the amount set forth opposite such Lender’s name on
Schedule 1.01(e), or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its HK Dollar Loan Commitment, as applicable, as the
same may be (a) increased pursuant to any Increased Commitment made by such
Lender pursuant to Section 2.03 or (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04. The
initial aggregate amount of the HK Dollar Loan Commitment is the HK Dollar
Equivalent of US$20,000,000.

“HK Dollar Loans” shall mean the term loans made by the HK Dollar Lenders to the
HK Dollar Borrower pursuant to Section 2.01(d).

“HK Dollars” or “HKD” shall mean the lawful currency of Hong Kong.

“HK Share Charge” shall mean that certain Share Charge executed by Equinix
Pacific Inc. and the Collateral Agent dated as of June 6, 2008.

“Hong Kong” shall mean the Hong Kong Special Administrative Region of the
People’s Republic of China.

SECTION 3.02 Deleted Definitions. The definitions of “Amendment” and “Facility
Set-up Fee” as found in the Amended Facility Agreement are deleted.

 

-5-



--------------------------------------------------------------------------------

SECTION 3.03 Amended Definitions. The following definitions as found in the
Amended Facility Agreement are deleted and replaced with the following in their
proper alphabetical order:

“Approved Currency” shall mean, with respect to (i) the Singapore Dollar
Borrower, Singapore Dollars, (ii) the Yen Borrower, Yen, (iii) the Australian
Dollar Borrower, Australian Dollars and (iv) the HK Dollar Borrower, HK Dollars.

“Availability Period” shall mean the period commencing on the date that all
conditions precedent to the making of the initial Loans under Section 4.01 and
Section 4.02 have been satisfied or waived and ending, (i) on August 31, 2008
with respect to the Singapore Dollar Loans and the Yen Loans, (ii) on
January 31, 2009 with respect to the Australian Dollar Loans, and (iii) on
June 6, 2009 with respect to the HK Dollar Loans.

“Borrowing” shall mean a Singapore Dollar Borrowing, a Yen Borrowing, an
Australian Dollar Borrowing or a HK Dollar Borrowing.

“Collateral” shall include (i) the “Collateral” as such term is defined and used
in the Debenture, (ii) the “Movables” as such term is defined and used in the
Assignment of Movables, (iii) the Secured Property as such term is defined and
used in the Australia Deed of Charge and Australia Share Mortgage, and (iv) the
Security Assets as such term is defined and used in the HK Deed of Charge and HK
Share Charge.

“Fees” shall mean the Commitment Fee, the Facility Set-up Fees and the Agency
Fee.

“Final Maturity Date” shall mean, with respect to (i) the Singapore Dollar Loans
and the Yen Loans, August 31, 2011 or, if such date is not a Business Day, the
Business Day immediately preceding such date, (ii) the Australian Dollar Loans,
January 31, 2012 or, if such date is not a Business Day, the Business Day
immediately preceding such date, and (iii) the HK Dollar Loans, June 6, 2012 or,
if such date is not a Business Day, the Business Day immediately preceding such
date.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis; provided that, at the option of the relevant
Borrower, (i) GAAP shall mean generally accepted accounting principles in
Singapore applied on a consistent basis, in relation to the annual financial
reports to be delivered by the Singapore Dollar Borrower in accordance with this
Agreement, (ii) GAAP shall mean generally accepted accounting principles in
Japan applied on a consistent basis in relation to the annual financial reports
to be delivered by the Yen Borrower in accordance with this Agreement,
(iii) GAAP shall mean generally accepted accounting principles in Australia
applied on a consistent basis in relation to the annual financial reports to be
delivered by the Australian Dollar Borrower in accordance with this Agreement,
and (iv) GAAP shall mean generally accepted accounting principles in Hong Kong
applied on a consistent basis in relation to the annual financial reports to be
delivered by the HK Dollar Borrower in accordance with this Agreement.

“Interest Payment Date” shall mean with respect to (i) the Singapore Dollar
Loans and the Yen Loans, the last day of November, February, May and August of
each year, from August 31, 2007 until the relevant Final Maturity Date, (ii) the
Australian Dollar Loans, the last day of April, July, October and January of
each year, from April 30, 2008 until the

 

-6-



--------------------------------------------------------------------------------

relevant Final Maturity Date, and (iii) the HK Dollar Loans, the last day of
September, December, March and June of each year, from September 30, 2008;
provided that if any Interest Payment Date shall fall on a day other than a
Business Day, such Interest Payment Date shall be on the next preceding Business
Day.

“Interest Rate Setting Date” shall mean two (2) Business Days before the start
of any Interest Period, provided that in respect of any HK Dollar Loan, the
Interest Rate Setting Date shall mean the first day of any Interest Period.

“Material Indebtedness” shall mean any Indebtedness (other than the Indebtedness
under the Loan Documents) of any Borrower, any of their respective Subsidiaries
or the Guarantor in an aggregate outstanding principal amount exceeding the US
Dollar Equivalent of US$5,000,000.

“Notes” shall mean any notes evidencing the Singapore Dollar Loans, the Yen
Loans, the Australian Dollar Loans or the HK Dollar Loans issued pursuant to
this Agreement, if any, substantially in the form of Exhibits D-1, D-2, D-3 and
D-4.

“Payment Office” means (i) with respect to Singapore Dollar Borrowings, the
Facility Agent’s office located at One Raffles Quay (ORQ) South Tower, Level 26,
Singapore 048583, (ii) with respect to Yen Borrowings, the Facility Agent’s
office located at Atago Green Hills Mori Tower 31F, 5-1 Atago 2-Chome,
Minato-Ku, Tokyo, Japan, (iii) with respect to Australian Dollar Borrowings, the
Facility Agent’s office located at Level 22, ABN AMRO Tower, 88 Philip Street,
Sydney 2000 Australia, (iv) with respect to HK Dollar Borrowings, the Facility
Agent’s office located at 38/F, Cheung Kong Center, 2 Queen’s Road Central, Hong
Kong, or (v) at such other office or offices of the Facility Agent as may be
designated in writing from time to time by the Facility Agent to Borrowers.

“Reference Bank” shall mean either (i) ABN AMRO Bank N.V. or (ii) Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., Hong Kong Branch.

“Required Lenders” shall mean (i) Lenders having more than 66 2/3% of the sum of
all Loans outstanding and unused Loan Commitments, (ii) and at least two Lenders
that are not Affiliates of another (if any).

“Security Agreements” shall mean the (i) Assignment of Movables, (ii) Debenture,
(iii) Japan Share Pledge, (iv) Singapore Share Charge, (v) Australia Deed of
Charge, (vi) Australia Share Mortgage, (vii) HK Deed of Charge and (viii) HK
Share Charge.

“Site Leases” shall mean the lease by Equinix Japan over the following premises:
(i) TRC-C Building, B-Block, 4th & 5th Floors & one-half of 1st floor, 1-1
Heiwajima, 6-chome, Oota-ku, Tokyo 143-0006 Japan and (ii) 8-21,
Higashi-Shinagawa 3-chome, Shinagawa-ku, Tokyo, Shinshuu Meitetsu Shinagawa
Building; the lease by Equinix Singapore over the following premises: (i) Blk 20
Ayer Rajah Crescent #06-01, #06-05/06/07/08, #05-05/06/06A/07/07A/08,
#03-05/06/07/08 and #05-01/02/02A/03/03A/04 Singapore 139964, (ii) Blk 20 Ayer
Rajah Crescent, #03-01 to #03-04, Singapore 139964, (iii) Blk 20 Ayer Rajah
Crescent #04-05/06/06A/07/07A/08 Singapore 139964, (iv) Blk 20 Ayer Rajah
Crescent #06-04 Singapore 139964, (v) Blk 20 Ayer Rajah Crescent #02-03/04
Singapore 139964, (vi) Blk 20 Ayer Rajah Crescent #06-02/03 Singapore 139964,
(vii) Rooftop, Blk 20 Ayer Rajah Crescent Singapore 139964 and (viii) Cargo Lift
Shafts G and H, Blk 20 Ayer Rajah Crescent Singapore 139964; the lease by
Equinix Australia over the

 

-7-



--------------------------------------------------------------------------------

following premises: Units B, C1 and C2 and ancillary car parking spaces, 639
Gardeners Road, Mascot, New South Wales; and the lease and/or occupation license
agreement by Equinix HK over the following premises: (i) Units 2 & 3, 13th
floor, Global Gateway (Hong Kong), 168 Yeung Uk Road and 98 Wang Lung Street,
Tsuen Wan, New Territories, Hong Kong; (ii) Units 1, 2 & 3, 17th floor, Global
Gateway (Hong Kong), 168 Yeung Uk Road and 98 Wang Lung Street, Tsuen Wan, New
Territories, Hong Kong; (iii) Units 1A, 1B & 2, 18th floor, Global Gateway (Hong
Kong), 168 Yeung Uk Road and 98 Wang Lung Street, Tsuen Wan, New Territories,
Hong Kong and (iv) those parts known as (1) switch room H on carpark level 2,
(2) portions of common area for the installation of chilled water pipes from
13th floor to rook floor (inclusive), (3) portions of common area on roof floor
for the installation of chiller plants and ancillary equipment, (4) portions of
common area for the installation of two busbar risers and telco trunkings from
carpark level 1 to 27th floor (inclusive), (5) portions of common area on 13th
floor for the installation of pre-action valve(s) and (6) portions of common
area for the installation of metal trunking from 13th floor to 17th floor
(inclusive) of Global Gateway (Hong Kong), 168 Yeung Uk Road and 98 Wang Lung
Street, Tsuen Wan, New Territories, Hong Kong.

SECTION 3.04 Commitments. Section 2.01 (Commitments) of the Amended Facility
Agreement is amended by:

(a) deleting the word “and” at the end of Section 2.01(c); and

(b) adding a new Section 2.01(d) as follows:

“(d) each HK Dollar Lender agrees, severally and not jointly, to make HK Dollar
Loans to the HK Dollar Borrower during the Availability Period in the principal
amount not to exceed such HK Dollar Lender’s HK Dollar Loan Commitment; and”.

SECTION 3.05 Loans. Section 2.02(b) of the Amended Facility Agreement is amended
by:

(a) deleting the word “and” before “(iii)”; and

(b) adding the following language after “Sydney time,”:

“and (iv) each HK Dollar Lender shall make each HK Dollar Loan to be made by it
hereunder by wire transfer of immediately available funds to such account in
Hong Kong as the Facility Agent may designate not later than 11:00 a.m., Hong
Kong time,”.

SECTION 3.06 Borrowing Procedure. Section 2.04 (Borrowing Procedure) of the
Amended Facility Agreement is amended by:

(a) deleting the word “or” before “(iii)”;

(b) adding the following language at the end of the second sentence of the first
paragraph:

“or (iv) in the case of a HK Dollar Borrowing, not later than 11:00 a.m., Hong
Kong time, three (3) Business Days before the date of the proposed Borrowing.”;
and

 

-8-



--------------------------------------------------------------------------------

(c) deleting sub-paragraph (a) in its entirety and replacing it with the
following:

“(a) whether the requested Borrowing is to be a Singapore Dollar Borrowing, a
Yen Borrowing, an Australian Dollar Borrowing or a HK Dollar Borrowing;
provided, however, that the Singapore Dollar Borrower, the Yen Borrower, the
Australian Dollar Borrower and the HK Dollar Borrower may request only Singapore
Dollar Borrowings, Yen Borrowings, Australian Dollar Borrowings and HK Dollar
Borrowings, respectively;”.

SECTION 3.07 Promise to Repay. Section 2.05(a) (Promise to Repay) of the Amended
Facility Agreement is amended by:

(a) deleting the word “and” before “(iii)”; and

(b) adding the following language at the end of the second sentence:

“and (iv) to the Facility Agent for the account of each HK Dollar Lender, the
principal amount of each HK Dollar Loan of such HK Dollar Lender as provided in
Section 2.09.”

SECTION 3.08 Promissory Notes. Section 2.05(c) (Promissory Notes) of the Amended
Facility Agreement is amended by:

(a) replacing the word “or” before “D-3” with a “,”; and

(b) inserting the words “or D-4” after “D-3”.

SECTION 3.09 Fees. Section 2.06 (Fees) of the Amended Facility Agreement is
amended by:

(a) deleting the last sentence in sub-paragraph (a) entirely and replacing it
with the following:

“Commitment Fees shall be computed on the basis of a year of three hundred and
sixty (360) days or (in respect of the HK Dollar Loan Commitments only) on the
basis of a year of three hundred and sixty-five (365) days, and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).”; and

(b) deleting sub-paragraphs (b) and (c) entirely and replacing them with the
following:

“(b) Facility Set-up Fees. Borrowers agree to pay to the Arranger and the HK
Dollar Lender for their own accounts, the administrative fees payable in the
amounts and at the times separately agreed in facility set-up fees letters
between Borrowers, the Arranger and the HK Dollar Lender (the “Facility Set-up
Fees”).

 

-9-



--------------------------------------------------------------------------------

(c) Agency Fee. Borrowers agree to pay to the Facility Agent and the Collateral
Agent for their own accounts, the agency fee payable in the amounts and at the
times separately agreed in an agency fee letter between Borrowers, the Facility
Agent and the Collateral Agent (the “Agency Fee”).

(d) Payment. All Commitment Fees shall be paid on the dates due, in immediately
available funds in US Dollars or any Approved Currency requested by the Facility
Agent, to the Facility Agent for distribution, if and as appropriate, among the
Lenders. The Facility Set-up Fee with respect to the Singapore Dollar Loans and
Yen Loans shall be paid to the Arranger for its own account within five
(5) Business Days from August 31, 2007. The Facility Set-up Fee with respect to
the Australian Dollar Loans shall be paid to the Arranger for its own account
within five (5) Business Days from January 31, 2008. The Facility Set-up Fees
with respect to the HK Dollar Loans shall be paid to the Arranger and the HK
Dollar Lender for their own accounts within five (5) Business Days from June 6,
2008, in accordance with the facility set-up fee letters signed between Equinix
HK and the Arranger and between Equinix HK and the HK Dollar Lender
respectively. The Agency Fee shall be paid annually in advance, with the first
annual payment being made on June 6, 2008, and each subsequent annual payment
being made on each anniversary of that date. Once paid, none of the Fees shall
be refundable under any circumstances.”

SECTION 3.10 Interest on Loans. Section 2.07 (Interest on Loans) of the Amended
Facility Agreement is amended by:

(a) adding a new sub-paragraph (b)(iv), which shall read:

“(b)(iv) HK Dollar Loans. Subject to the provisions of Section 2.07(d), the HK
Dollar Loans comprising each HK Dollar Borrowing shall bear interest (in HK
Dollars) at a rate per annum equal to HIBOR for the Interest Period in effect
for such Borrowing plus the Applicable Margin in effect from time to time.”; and

(b) deleting the second sentence of paragraph (f) entirely and replacing it with
the following:

“All interest hereunder shall be computed on the basis of a year of three
hundred and sixty (360) days or (in respect of the HK Dollar Loans only) on the
basis of a year of three hundred and sixty-five (365) days, and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).”

SECTION 3.11 Termination of Commitments. Section 2.08 (Termination of
Commitments) of the Amended Facility Agreement is amended by:

(a) inserting a new sentence immediately following the fourth sentence, which
shall read:

“The HK Dollar Loan Commitments shall automatically terminate at 5:00 p.m., Hong
Kong time, on the last day of the Availability Period.”; and

 

-10-



--------------------------------------------------------------------------------

(b) deleting the fifth sentence in its entirety and replacing it with the
following:

“The Borrowers may, upon ten (10) Business Days’ prior written notice to the
Facility Agent, terminate in its entirety (but not in part) any of the Singapore
Dollar Loan Commitment, the Yen Loan Commitment, the Australian Dollar Loan
Commitment or the HK Dollar Loan Commitment, or all of such Loan Commitments,
prior to the end of the Availability Period, subject to the receipt of evidence
by the Facility Agent reasonably satisfactory to it demonstrating the
availability of cash or alternative funding to the Borrowers (which may include
cash or funding available to the Guarantor that the Guarantor can use for such
purpose) sufficient to complete construction and equipping of the Internet Data
Centers.”

SECTION 3.12 Repayment. Section 2.09 (Repayment) of the Amended Facility
Agreement is amended by:

(a) deleting the word “and” before “(c)”; and

(b) inserting before the word “together” the following language:

“and (d) each HK Dollar Loan equal to 1/12 of the aggregate principal amount (in
HK Dollars) of such HK Dollar Loan outstanding as of the last day of the
relevant Availability Period,”.

SECTION 3.13 Notice of Prepayment. Section 2.10(c) (Notice of Prepayment) of the
Amended Facility Agreement is amended by:

(a) deleting the word “or” before “(iii)”; and

(b) inserting after the words “Sydney time, of the relevant Business Day” the
following language:

“or (iv) in the case of prepayment of a HK Dollar Borrowing, not later than
11:00 a.m., Hong Kong time, of the relevant Business Day”.

SECTION 3.14 Alternate Rate of Interest. Section 2.11 (Alternate Rate of
Interest) of the Amended Facility Agreement is amended by:

(a) in sub-paragraph (a), replacing the word “or” before the word “BBSY” with a
“,”;

(b) in sub-paragraph (a), adding the words “or HIBOR” after the word “BBSY”;

(c) in sub-paragraph (b), replacing the word “or” before the word “BBSY” with a
“,”; and

 

-11-



--------------------------------------------------------------------------------

(d) in sub-paragraph (b), adding the words “or HIBOR” after the word “BBSY”.

SECTION 3.15 Yield Protection. Section 2.12(a) (Increased Costs Generally) of
the Amended Facility Agreement is amended by:

(a) in sub-paragraph (iii), replacing the word “or” before the words “the
Australian interbank market” with a “,”; and

(b) in sub-paragraph (iii), adding the words “or the Hong Kong interbank market”
after the words “the Australian interbank market”.

SECTION 3.16 Payments Generally. Section 2.14(a) (Payments Generally) of the
Amended Facility Agreement is amended by:

(a) in the last sentence, replacing the word “and” before the words “Australian
Dollar Loans” with a “,”;

(b) in the last sentence, adding the words “and HK Dollar Loans” after the words
“Australian Dollar Loans”;

(c) in the last sentence, replacing the word “and” before the words “Australian
Dollars, respectively” with a “,”; and

(d) in the last sentence, adding the words “and HK Dollars” before the word
“respectively”.

SECTION 3.17 Pro Rata Treatment. Section 2.14(b) (Pro Rata Treatment) of the
Amended Facility Agreement is amended by adding a new sentence at the end of
sub-paragraph (ii), which shall read:

“Each payment on account of principal of the HK Dollar Loans shall be allocated
among the HK Dollar Lenders pro rata based on the principal amount of the HK
Dollar Loans held by the HK Dollar Lenders.”

SECTION 3.18 Annual Reports. Section 5.01(a) (Annual Reports) of the Amended
Facility Agreement is amended by:

(a) inserting the word “Dollar” after the word “Singapore”; and

(b) inserting after the words “ satisfactory to the Facility Agent” the
following language:

“, provided that such accounts in respect of the HK Dollar Borrower as at the
end of December 31, 2006 and December 31, 2007 shall be furnished to the
Facility Agent and each Lender on or before June 30, 2008 and September 30,
2008, respectively and shall not materially deviate from the management accounts
in respect of the HK Dollar Borrower as of the end of such Fiscal Years
furnished to the Facility Agent and each Lender”.

 

-12-



--------------------------------------------------------------------------------

SECTION 3.19 Process Agent. Section 5.15 (Process Agent) of the Amended Facility
Agreement is amended by adding a new sentence at the end, which shall read:

“The HK Dollar Borrower shall deliver similar proof of appointment of a process
agent to the Facility Agent within 30 days from June 6, 2008.”

SECTION 3.20 Restricted Payments. Section 6.08(a) (Restricted Payments) of the
Amended Facility Agreement is amended by deleting such section entirely and
replacing it with the following:

“(a)(i) principal and interest payments on loans received by Equinix Japan or
Equinix Singapore from an Affiliate of such Borrowers prior to August 31, 2007
for the purpose of (A) bridging the funding of Capital Expenditures incurred by
either Equinix Japan or Equinix Singapore in connection with the expansion of
either Borrower’s Internet Data Centers and pursuant to the Wah Loon
Construction Contract and the Kajima Construction Contract, or (B) bridging the
funding of Other Expansion Costs may be made by either such Borrower;
(ii) principal and interest payments on loans received by Equinix Australia from
an Affiliate of Borrowers prior to January 31, 2008 for the purpose of
(A) bridging the funding of Capital Expenditures incurred by Equinix Australia
in connection with the expansion of such Borrower’s Internet Data Centers, or
(B) bridging the funding of Other Expansion Costs may be made by such Borrower;
and (iii) principal and interest payments on loans received by Equinix HK from
an Affiliate of Borrowers prior to June 6, 2008 for the purpose of (A) bridging
the funding of Capital Expenditures incurred by Equinix HK in connection with
the expansion of such Borrower’s Internet Data Centers, or (B) bridging the
funding of Other Expansion Costs may be made by such Borrower; and”

SECTION 3.21 Financial Covenants. Section 6.10 (Financial Covenants) of the
Amended Facility Agreement is amended by replacing the table setting forth the
minimum Consolidated EBITDA in sub-paragraph (c) with the following table:

 

Period

   Consolidated EBITDA (in
US Dollar Equivalent)

July 1, 2007 – December 31, 2007

   US$ 1,900,000

January 1, 2008 – December 31, 2008

   US$ 5,500,000

January 1, 2009 – December 31, 2009

   US$ 14,600,000

January 1, 2010 and thereafter

   US$ 17,500,000

 

-13-



--------------------------------------------------------------------------------

SECTION 3.22 Events of Default. Section 7.01 (Events of Default) of the Amended
Facility Agreement is amended by:

(a) adding the following language at the end of sub-paragraph (j):

“(iii) failure to substantially complete construction of the HK Dollar
Borrower’s Internet Data Center located at Units 2 & 3, 13th floor, Global
Gateway (Hong Kong), 168 Yeung Uk Road and 98 Wang Lung Street, Tsuen Wan, New
Territories, Hong Kong by December 31, 2009;”; and

(b) adding the following language after the words “or obligation for the
Obligations” at the end of sub-paragraph (l):

“, or the performance by any Borrower or any other party to any Loan Document of
its obligations thereunder or the exercise by any Secured Party of any of its
rights, powers and remedies under any Loan Document shall become unlawful”.

SECTION 3.23 Amended Schedules and Exhibits. The following Schedules and
Exhibits of the Amended Facility Agreement are hereby deleted and replaced in
their entirety with the Schedules and Exhibits appended to this Amendment.

 

Schedule 3.05(b)    Real Property Schedule 3.09    Material Agreements Schedule
3.11    Capital Expenditure Budget Schedule 3.18    Insurance Schedule 4.01(f)
   List of Local and International Counsel Schedule 6.01    Existing
Indebtedness Schedule 6.02(c)    Existing Liens Schedule 6.04(a)    Existing
Investments Exhibit B    Borrowing Request Exhibit C    Compliance Certificate
Exhibit D-1    Singapore Dollar Note Exhibit D-2    Yen Note Exhibit D-3   
Australian Dollar Note

SECTION 3.24 New Exhibit, Schedule. There shall be a new Exhibit D-4 (Form of HK
Dollar Note) and Schedule 1.01(e) (List of HK Dollar Lenders) to the Amended
Facility Agreement in the form appended to this Amendment.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Borrowers’ Representations and Warranties. Each of the Borrowers
confirms the representations, warranties and agreements set forth in Article III
of the Amended Facility Agreement (as amended by this Amendment) as if made on
the date hereof (and after giving effect to any replacement Schedules provided
by the Borrowers pursuant to Section 3.23 of this Amendment).

 

-14-



--------------------------------------------------------------------------------

SECTION 4.02 Financial Covenants. The HK Borrower represents and warrants that
the aggregate amount of the HK Dollar Borrowings that the HK Borrower
anticipates borrowing pursuant to HK Dollar Commitments shall not, at the time
such HK Dollar Borrowings are made, cause any breach of the financial covenants
set forth in Section 6.10 of the Amended Facility Agreement (as amended by this
Amendment).

ARTICLE V

PROVISIONS RELATING TO THE HK DOLLAR BORROWER

AND THE HK DOLLAR BORROWING

SECTION 5.01 Conditions to Initial Funding. The conditions to initial borrowing
as set forth in Section 4.01 of the Amended Facility Agreement shall apply,
mutatis mutandis, to the HK Dollar Borrower. In addition, the obligation of the
HK Dollar Lender to fund the HK Dollar Loans shall be subject to the prior or
concurrent satisfaction of each of the following conditions precedents:

(a) Amendments and Confirmation of Security Documents. The Facility Agent shall
have received amendments to the Guarantee, Assignment of Movables and Japan
Share Pledge and Deeds of Confirmation in respect of the Singapore Share Charge
and Debenture signed by the parties thereto, which amendments and deeds of
confirmation shall confirm that the security interests created by the relevant
Security Document shall secure the performance of the Secured Obligations (as
such term is effectively amended by this Amendment), in form and substance
satisfactory to the Facility Agent.

(b) HK Security Documents. The Facility Agent shall have received (i) an
executed counterpart of each of the HK Deed of Charge and HK Share Charge,
(ii) all documents to enable registration of the HK Deed of Charge with the Hong
Kong Companies Registry and, if applicable, filing of a UCC Financing Statement
in respect of the Share Mortgage in Delaware in the United States of America and
(iii) a signed confirmation letter from each licensor, lessor or landlord as
referred to in clause 5.4 of the HK Deed of Charge.

(c) Corporate Documents of Security Providers. The Facility Agent shall have
received corporate documents referred to in Section 4.01(b) of the Amended
Facility Agreement with respect to Equinix Pacific, Inc. and each Borrower.

(d) No Default. The Singapore Dollar Borrower, the Yen Borrower and the
Australian Dollar Borrower shall be in compliance in all material respects with
all the terms and provisions set forth in the Amended Facility Agreement and in
each other Loan Document on its part to be observed or performed and at the time
of and immediately after giving effect to the HK Dollar Borrowing and the
application of the proceeds thereof, no Default or Event of Default shall have
occurred and be continuing on such date. Any representation or warranty made or
deemed made by Guarantor, the Singapore Dollar Borrower, the Yen Borrower or the
Australian Dollar Borrower in any Loan Document to which such Guarantor or
Borrower is a party is true and correct in all material respects on the date of
the initial HK Dollar Borrowing, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate in all material
respects on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted hereunder.

 

-15-



--------------------------------------------------------------------------------

(e) Fees. Payment of all fees and expenses payable under or in connection with
any Loan Document, or evidence that they will be paid out of the first drawing
of a HK Dollar Loan.

(f) Know your client. Any applicable “know your client” documentation which is
required by a Secured Party to permit verification of the identity of each
director of Equinix HK for the purposes of any anti-money laundering legislation
or regulation binding upon any Secured Party.

(g) Amendments to constitutions. Special resolutions of the shareholder of
Equinix HK approving the amendments to the articles of association of Equinix HK
to dis-apply any provision giving the directors the discretion to refuse to
register, or suspend the registration of, any transfer of shares the subject of
any Security Agreement subject only to prior payment of applicable stamp duty in
respect of such transfers, and evidence that a certified true copy of the
amended articles of association of Equinix HK has been or will be delivered to
the Hong Kong Companies Registry for filing within fifteen (15) days after the
date of such special resolutions.

(h) Title Documents. The share certificates for all shares in Equinix HK
(together with all other documents required to be delivered to the Collateral
Agent pursuant to the HK Share Charge).

(i) Legal opinions. An opinion from Skadden, Arps, Slate, Meagher & Flom
relating to the Hong Kong law governed Loan Documents and Equinix HK.

SECTION 5.02 Conditions to All Borrowings. The conditions to all borrowings as
set forth in Section 4.02 of the Amended Facility Agreement shall apply, mutatis
mutandis, to the HK Dollar Borrower. The condition to borrowing set forth in
Section 4.03 of the Amended Facility Agreement shall not apply to the HK Dollar
Borrower.

SECTION 5.03 Application of Provisions of the Facility Agreement. Other than
Section 4.03 and Section 5.13 of the Amended Facility Agreement, all the terms
and conditions of the Amended Facility Agreement shall apply, mutatis mutandis,
to the HK Dollar Borrower, including without limitation the covenants set forth
in Article 5 and Article 6 of the Amended Facility Agreement and the defaults
set forth in Article 7 of the Amended Facility Agreement, and the HK Dollar
Borrower shall observe and perform all such terms and conditions of the Amended
Facility Agreement in accordance with the terms thereof.

SECTION 5.04 Appointment of Administrative Borrower. Without limiting the
generality of any other provisions of this Amendment, the HK Dollar Borrower
hereby confirms that it appoints the Singapore Borrower as the Administrative
Borrower and its attorney-in-fact in accordance with Section 10.17 of the
Amended Facility Agreement.

SECTION 5.05 Waiver of Required Notice. The Lenders hereby waive the requirement
set forth in Section 2.03 (Additional Loans) of the Amended Facility Agreement
of 30 days prior written notice to the Facility Agent for any requests of
Additional Commitments.

 

-16-



--------------------------------------------------------------------------------

ARTICLE VI

INTEGRATION

SECTION 6.01 Integration. From and after the date hereof, this Amendment and the
Amended Facility Agreement shall be read as a single integrated document with
all references in the Amended Facility Agreement to the “Facility Agreement” or
“this Agreement” being read and construed as if they were references to the
Amended Facility Agreement, as amended by this Amendment.

SECTION 6.02 Confirmations. Each of the parties hereto agrees and confirms that:

(a) except for the amendments set forth herein, the Amended Facility Agreement
continues to be in full force and effect as of the date hereof;

(b) in the Amended Facility Agreement and this Amendment:

(i) a reference to “a Borrower” or “each Borrower” (wherever occurring) is a
reference to Equinix Singapore, Equinix Japan, Equinix Australia, Equinix HK and
an Additional Borrower each individually;

(ii) a reference to “Borrowers” (wherever occurring) is a reference collectively
to Equinix Singapore, Equinix Japan, Equinix Australia, Equinix HK and all
Additional Borrowers;

(iii) a reference to “either Borrower” (wherever occurring) is a reference to
any of the Borrowers;

(iv) a reference to “a Lender” or “each Lender” (wherever occurring) is a
reference to a Singapore Dollar Lender, a Yen Lender, an Australian Dollar
Lender and a HK Dollar Lender each individually and a reference to “Lenders”
(wherever occurring) is a reference collectively to the Singapore Dollar
Lenders, the Yen Lenders, the Australian Dollar Lenders and the HK Dollar
Lenders;

(v) a reference to “an Additional Borrower” (wherever occurring) is a reference
to an Additional Borrower and Equinix HK each individually and a reference to
“the Additional Borrowers” (wherever occurring) is a reference collectively to
the Additional Borrowers and Equinix HK;

(vi) a reference to “an Additional Commitment” (wherever occurring) is a
reference to an Additional Commitment and a HK Dollar Loan Commitment each
individually and a reference to “the Additional Commitments” (wherever
occurring) is a reference collectively to the Additional Commitments and the HK
Dollar Loan Commitments; and

(vii) a reference to “an Additional Loan” (wherever occurring) is a reference to
an Additional Loan and a HK Dollar Loan each individually and a reference to
“the Additional Loans” (wherever occurring) is a reference collectively to the
Additional Loans and the HK Dollar Loans;

 

-17-



--------------------------------------------------------------------------------

(c) each of the following documents also constitutes a “Loan Document” (as such
term is defined and used in the Amended Facility Agreement):

(i) this Amendment;

(ii) the amendments to the Guarantee, Assignment of Movables and Japan Share
Pledge and Deeds of Confirmation in respect of the Singapore Share Charge and
Debenture referred to in Section 5.01(a) (Amendments and Confirmation of
Security Documents);

(iii) the HK Deed of Charge; and

(iv) the HK Share Charge.

ARTICLE VII

MISCELLANEOUS

SECTION 7.01 Notices. Notices shall be given under this Amendment in the manner
set forth in Section 10.01 of the Facility Agreement. The address of Equinix HK
and the HK Dollar Lender for the purposes of Section 10.01 of the Facility
Agreement are as follows:

 

Equinix HK

  

Address: 9 Temasek Boulevard #17 02

Suntec Tower Two Singapore 038989

Attention:

   General Counsel

Tel No.:

   (65) 6622 0100

Fax:

   (65) 6821 5001

with a copy to:

Equinix, Inc.

301 Velocity Way, 5th Floor

Foster City, California 94404

Attention: General Counsel

Fax: 1 (650) 513-7913

 

HK Dollar Lender

Address:

  

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.

10/F York House

The Landmark

15 Queen’s Road Central,

Central, Hong Kong

Attention:

   Head of TMI

Tel No:

   (852) 2103 2871

Fax:

   (852) 2103 4425

 

-18-



--------------------------------------------------------------------------------

SECTION 7.02 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Amendment and shall not affect the construction of, or be taken into
consideration in interpreting, this Amendment.

SECTION 7.03 Counterparts. This Amendment may be executed in counterparts (and
by the different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

SECTION 7.04 Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[Remainder of the page intentionally left blank.]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  EQUINIX SINGAPORE PTE. LTD. By:  

/s/

  Name:   Title:   EQUINIX JAPAN K.K. By:  

/s/

  Name:   Title:  

Executed in accordance with section 127

Of the Corporations Act 2001 by

  EQUINIX AUSTRALIA PTY. LIMITED By:  

/s/

  Name:   Title: By:  

/s/

  Name:   Title:   EQUINIX HONG KONG LIMITED By:  

/s/

  Name:   Title:



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., as Facility Agent By:  

/s/

  Name:   Title: By:  

/s/

  Name:   Title: ABN AMRO BANK N.V., as Arranger By:  

/s/

  Name:   Title: By:  

/s/

  Name:   Title: ABN AMRO BANK N.V., as Collateral Agent By:  

/s/

  Name:   Title: By:  

/s/

  Name:   Title:



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., TOKYO

BRANCH, as a Lender

By:  

/s/

  Name:   Title: By:  

/s/

  Name:   Title: ABN AMRO BANK N.V., SINGAPORE BRANCH, as a Lender By:  

/s/

  Name:   Title: By:  

/s/

  Name:   Title: ABN AMRO AUSTRALIA PTY LIMITED, as a Lender By:  

/s/

  Name:   Title: By:  

/s/

  Name:   Title:



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK B.A.,

HONG KONG BRANCH, as a Lender

By:  

/s/

  Name:   Title: By:  

/s/

  Name:   Title:



--------------------------------------------------------------------------------

Execution Version

AMENDMENT NO. 2 TO GUARANTEE

This AMENDMENT NO. 2 TO GUARANTEE (this “Amendment”) dated as of June 6, 2008,
is among:

 

(1) EQUINIX, INC., a Delaware corporation (the “Guarantor”);

 

(2) ABN AMRO BANK N.V., as facility agent (in such capacity, the “Facility
Agent”); and

 

(3) ABN AMRO BANK N.V., as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined in the Facility Agreement (as
defined below)).

RECITALS:

 

(A) Pursuant to a Facility Agreement dated as of August 31, 2007 (the “Facility
Agreement”) (as amended by an Amendment and Accession Agreement dated as of
January 31, 2008 (the “First Amendment and Accession Agreement”)) among Equinix
Singapore Pte. Ltd. (“Equinix Singapore”), Equinix Japan K.K. (“Equinix Japan”),
Equinix Australia Pty. Limited (“Equinix Australia”), the financial institutions
referred thereto as Lenders (the “Lenders”), the Facility Agent, ABN AMRO Bank
N.V. as arranger and the Collateral Agent, the Lenders extended credit to
Equinix Singapore, Equinix Japan and Equinix Australia to fund the construction
of their respective Internet Data Centers (as defined in the Facility
Agreement).

 

(B) Pursuant to a Guarantee dated as of August 31, 2007 (the “Guarantee” ) (as
amended by an Amendment No. 1 To Guarantee dated as of January 31, 2008 (the
“Amendment No. 1 To Guarantee”) executed and delivered by the Guarantor to the
Facility Agent and the Collateral Agent on behalf of the Secured Parties (as
defined in the Facility Agreement), the Guarantor (among other things)
unconditionally guaranteed the due and punctual payment and performance of the
Secured Obligations (as defined in the Facility Agreement).

 

(C) Equinix Hong Kong Limited (“Equinix HK”), an indirect, wholly-owned
subsidiary of the Guarantor, desires to become an Additional Borrower under the
Facility Agreement (as amended by the First Amendment and Accession Agreement)
and has requested the Lenders to make Additional Loans to Equinix HK in an
aggregate amount of up to the HK Dollar Equivalent (as defined in the Facility
Agreement) of US$20,000,000 to fund the construction of its Internet Data Center
and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., Hong Kong Branch (the
“HK Dollar Lender”) is willing to become a Lender under the Facility Agreement
and is willing to extend credit to Equinix HK under the terms of the Facility
Agreement.

 

-1-



--------------------------------------------------------------------------------

(D) In order to accomplish the foregoing, Equinix Singapore, Equinix Japan,
Equinix Australia, Equinix HK, the Lenders, the Facility Agent, the Arranger and
the Collateral Agent have entered into a Second Amendment and Accession
Agreement dated as of June 6, 2008 (the “Second Amendment and Accession
Agreement”).

 

(E) As a condition to the HK Dollar Lender extending such credit, the Guarantor
is required to unconditionally guarantee the due punctual payment and
performance of the obligations of Equinix HK under the Facility Agreement.

 

(F) The parties hereto have agreed to amend the Guarantee (as amended by the
Amendment No. 1 To Guarantee, the “Amended Guarantee”) in the manner set out
herein with effect from and on the date hereof.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.01. Unless expressly defined in this Amendment, or the context
otherwise requires, terms defined in the Amended Guarantee or the Facility
Agreement shall have the same meanings in this Amendment.

SECTION 1.02. The principles of construction and rules of interpretation set
forth in Section 1.02 of the Facility Agreement shall apply to this Amendment.
Without prejudice to any rule of construction in the Facility Agreement, unless
the context otherwise expressly requires, the term “Facility Agreement” means
the Facility Agreement as amended by the First Amendment and Accession Agreement
and the Second Amendment and Accession Agreement.

SECTION 1.03. In the interpretation of the Amended Guarantee and this Amendment,
unless the context clearly indicates otherwise or unless otherwise provided
herein:

(a) a reference to “a Borrower” or “each Borrower” (wherever occurring) is a
reference to Equinix Singapore, Equinix Japan, Equinix Australia, Equinix HK and
an Additional Borrower each individually; a reference to “Borrowers” (wherever
occurring) is a reference collectively to Equinix Singapore, Equinix Japan,
Equinix Australia, Equinix HK and all Additional Borrowers; and a reference to
“either Borrower” (wherever occurring) is a reference to any of the Borrowers;
and

 

-2-



--------------------------------------------------------------------------------

(b) a reference to “a Lender” or “each Lender” (wherever occurring) is a
reference to a Singapore Dollar Lender, a Yen Lender, an Australian Dollar
Lender and a HK Dollar Lender each individually and a reference to “Lenders”
(wherever occurring) is a reference collectively to the Singapore Dollar
Lenders, the Yen Lenders, the Australian Dollar Lenders and the HK Dollar
Lenders.

ARTICLE II

APPLICATION OF AMENDMENTS TO THE AMENDED GUARANTEE

SECTION 2.01. The Guarantor hereby confirms that the term “Secured Obligations”
as used in the Amended Guarantee shall include the obligations of the HK
Borrower under the Facility Agreement.

SECTION 2.02. The Guarantor hereby confirms that the Amended Guarantee continues
to apply in all respects to the Facility Agreement (as amended by the First
Amendment and Accession Agreement and the Second Amendment and Accession
Agreement) as well as to each of the First Amendment and Accession Agreement and
the Second Amendment and Accession Agreement itself.

ARTICLE III

AMENDMENTS TO THE AMENDED GUARANTEE

SECTION 3.01. Section 3.03(a) (Subordination) of the Amended Guarantee is
amended by deleting the last sentence in its entirety and replacing it with the
following:

“Notwithstanding the foregoing, pursuant to Section 6.08 of the Facility
Agreement, so long as no Event of Default shall have occurred and be continuing,
Guarantor may receive from Borrowers payments or repayments of principal and
interest in relation to intercompany loans (i) made by Guarantor to Equinix
Singapore or Equinix Japan for the purpose of bridging the funding of Capital
Expenditures incurred by either such Borrower prior to August 31, 2007 in
connection with the expansion of either such Borrower’s Internet Data Center,
(ii) made by Guarantor to Equinix Australia for the purpose of bridging the
funding of Capital Expenditures incurred by such Borrower prior to January 31,
2008 in connection with the expansion of such Borrower’s Internet Data Center
and (iii) made by Guarantor to Equinix HK for the purpose of bridging the
funding of Capital Expenditures incurred by such Borrower prior to June 6, 2008
in connection with the expansion of such Borrower’s Internet Data Center.”

 

-3-



--------------------------------------------------------------------------------

SECTION 3.02. Section 3.03(b) (Subordination) of the Amended Guarantee is
amended by deleting the last sentence in its entirety and replacing it with the
following:

“Notwithstanding the foregoing, pursuant to Section 6.08 of the Facility
Agreement, so long as no Event of Default shall have occurred and be continuing,
Guarantor may receive from Borrowers payments or repayments of principal and
interest in relation to intercompany loans (i) made by Guarantor to Equinix
Singapore or Equinix Japan for the purpose of bridging the funding of Capital
Expenditures incurred by either such Borrower prior to August 31, 2007 in
connection with the expansion of either such Borrower’s Internet Data Center,
(ii) made by Guarantor to Equinix Australia for the purpose of bridging the
funding of Capital Expenditures incurred by such Borrower prior to January 31,
2008 in connection with the expansion of such Borrower’s Internet Data Center
and (iii) made by Guarantor to Equinix HK for the purpose of bridging the
funding of Capital Expenditures incurred by such Borrower prior to June 6, 2008
in connection with the expansion of such Borrower’s Internet Data Center.”

ARTICLE IV

WARRANTIES, REPRESENTATIONS,

COVENANTS AND AGREEMENTS

SECTION 4.01. The Guarantor confirms the representations, warranties and
agreements set forth in Section 2.05 of the Amended Guarantee as if made on the
date hereof.

ARTICLE V

INTEGRATION

SECTION 5.01. From and after the date hereof, this Amendment and the Amended
Guarantee shall be read as a single integrated document with all references in
the Amended Guarantee and the other Loan Documents to the “Guarantee” or
references in the Amended Guarantee to “this Guarantee” being read and construed
as if they were references to the Amended Guarantee, as amended by this
Amendment.

SECTION 5.02. Each of the parties to the Amended Guarantee agrees and confirms
that (i) except for the amendments set forth herein, the Amended Guarantee
continues to be in full force and effect as of the date hereof; (ii) this
Amendment constitutes a “Loan Document” (as such term is defined and used in the
Facility Agreement) and (iii) this Amendment, insofar as it constitutes the
written consent of the Guarantor to the extension of the Amended Guarantee,
shall not in any way create or establish a course of conduct with respect to any
other extensions, restatements, supplements, amendments or any release from any
of the terms of the Amended Guarantee or any other Loan Document in the future.

 

-4-



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

SECTION 6.01. Notices shall be given under this Amendment in the manner set
forth in Section 4.01 of the Amended Guarantee.

SECTION 6.02. Article and Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting this Amendment.

SECTION 6.03. This Amendment may be executed in counterparts (and by the
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

SECTION 6.04. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[Remainder of the page intentionally left blank.]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

EQUINIX, INC., as Guarantor By:  

/s/

  Name:   Title: ABN AMRO BANK N.V., as Facility Agent By:  

/s/

  Name:   Title: By:  

/s/

  Name:   Title: ABN AMRO BANK N.V., as Collateral Agent By:  

/s/

  Name:   Title: By:  

/s/

  Name:   Title: